Hodges, J.
1. In order to recover attorney’s fees upon a note, it is essential that the holder thereof, or his agent, or attorney, notify the defendant, in writing, ten days before suit is brought, of his intention to bring suit, and also of the term of the court to which suit will be brought. Civil Code, § 4252.
*285Decided June 26, 1916.
Rehearing denied July 18, 1916.
Complaint; from municipal court of Atlanta. November 30, 1915.
Gober & Jaclcson, W. I. Eeyxvard, for plaintiff in error. .
J. N. Johnson Jr., Napier, Wright & Cox, contra.
2. Attached to the summons issued from the municipal court of Atlanta was a paper purporting to be in compliance with the above section; and a copy of the summons, with this paper, was served on the defendant. The filing of the suit, followed by service on the defendant, is the bringing of the suit, and the notice so served was not served ten days be’fore the suit was brought. Therefore the terms of- the above section were not complied with, and the plaintiff was not entitled to recover attorney’s fees.

Judgment affirmed, with direetion that the attorney’s fees he written off.